Citation Nr: 1422651	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the thoracic spine (referred to as a back disability). 

2.  Entitlement to a compensable rating for service-connected tinea cruis.

3.  Entitlement to a total disability rating for individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Augusta, Maine.  This claim has since been transferred to the RO in Detroit, Michigan. 

This claim has been before the Board on two prior occasions.  This claim was first before the Board in August 2009.  However, the Board remanded the claim to the RO to (1) send proper notice in accordance with the Veterans Claims Assistance Act of 2000; (2) update the Veteran's VA treatment records, and (3) send the Veteran for a medical examination to evaluate the current severity of his service-connected disabilities.  An implied claim for a total disability rating for individual unemployability was referred to the RO based on statements made by the Veteran in his May 2007 substantive appeal.  After the requisite development was completed and the RO had an opportunity to readjudicate the claim, the claim returned to the Board in September 2010.  At that time, the Board remanded the claim for a second time for additional claims development including a new VA compensation and pension skin examination to account for deficiencies in the prior examination.  The Board is satisfied that there has been substantial compliance with the Board's most recent remand directives pursuant to Stegall.  Accordingly, the Board will proceed with review.  


FINDINGS OF FACT

1.  The back disability is manifested by pain and limited range of motion absent favorable or unfavorable ankylosis, evidence of incapacitating episodes, or separately compensable associated neurologic abnormalities.

2. The Veteran has a history of tinea cruis affecting approximately 2.9 percent of his total body.  The most recent evidence of an associated rash occurred in March 2011 without an active rash since that time. 

3.  The Veteran does not meet the schedular requirements for a TDIU.

4.  The competent and probative medical evidence demonstrates that the Veteran's service-connected back disability and tinea cruis, when evaluated in association with the Veteran's educational attainment and occupational experience, do not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the thoracic have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  The criteria for a compensable rating for tinea cruis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A.§§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

II.  Degenerative Disc Disease of the Thoracic Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine and are rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Veteran is currently rated at 40 percent which requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  The next highest rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  The highest rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.


Analysis

The Board's review of the record demonstrates that the Veteran is not entitled to the next highest rating of 50 percent due to the absence of unfavorable ankylosis of the entire thoracolumbar spine during the entire appeals period. 

After the Veteran's most recent January 2006 claim for increased rating, the RO scheduled the Veteran for a VA compensation and pension (C & P) examination in February 2006 to assess the severity of his back disability.  Although the Veteran reported increased pain, especially with prolonged standing and walking and repetitive motion, x-rays of the Veteran's back revealed no significant changes from an earlier February 2001 examination, which was used to maintain the 40 percent rating in an August 2001 rating decision.  Mild degenerative disc disease of the thoracic spine was observed, but the lumbar spine appeared normal.  

Range of motion tests performed during the February 2006 C & P examination provided further evidence against an increase to 50 percent with the absence of unfavorable ankylosis of the thoracolumbar spine.  Lumbar extension was 20 degrees with pain; flexion was 50 degrees with pain; right and left lateral flexion were 25 degrees each without pain and left and right rotation were 25 degrees each without pain.  Additionally, there was no evidence of incoordination, weakness, fatigability and/or functional loss due to subjective complaints of pain.  The examiner also noted that the record was devoid of evidence of an abnormal lordosis, scoliosis, muscle spasm and/or atrophy. Unlike the Veteran's assertions, no additional range of motion limitation due to pain, fatigue, weakness, or lack of endurance was observed with repetitive use of the spine.  Furthermore, there was no evidence of any radiculopathy to other extremities.  Objective testing was negative for any neurological deficits of the lower and upper extremities.  Additionally, the Veteran did not need to use an assistive device, and had no history of acute episodes of incapacitating pain within the last 12 months, or bladder or bowel issues associated with his back disability.  

The Board's next opportunity to evaluate the Veteran's lumbar range of motion came in January 2008 during a rheumatology clinic follow-up visit.  The Veteran's thoracolumbar spine demonstrated no evidence of unfavorable ankylosis.  The Veteran's lumbar range of motion demonstrated extension at 20 degrees, flexion at 45 degrees and "moderate limitations" in right and left lateral flexion and lateral rotation.   

By the Veteran's September 2009 VA C & P spine examination, significant decline in range of motion is seen, but not equivalent to unfavorable ankylosis required for a 50 percent rating.  Range of motion tests revealed lumbar extension at 5 degrees with pain at the end, flexion at 5 degrees with pain at end, right and left lateral flexion at 0 degrees with complaints of severe pain and left and right rotation at 0 degrees with severe pain at end.  Despite the worsening in range of motion, the Veteran's lumbar spine continued to be normal with straight alignment, no evidence of scoliosis, kyphosis, muscle spasm, or muscle atrophy.  Additionally, the Veteran did not report any associated issues affecting his bowel or bladder.  

The last VA C & P spine examination, which was performed in February 2011, continued to demonstrate no evidence of unfavorable ankylosis of the thoracolumbar spine.  Lumbar flexion was at 20 degrees, extension at 0 degrees, left and right lateral flexion and left and right rotation were at 10 degrees each; no additional limitations were seen upon three repetitions. 

Although no range of motion tests were performed after the February 2011 C & P examination, the Board reviewed the Veteran's treatment records for evidence of worsening, but found no significant changes in the Veteran's back disability  from the February 2011 C&P examination through December 2013.   A March 2012 MRI of the lumbar spine revealed the issues of disc herniation and canal stenosis visible on earlier diagnostic scans, but no worsening.  Throughout the period, the Veteran continued taking pain medications, but added a course of epidural steroid injections to his treatment regimen with significant improvement in pain.  The Veteran continued to report no issues with bladder or bowel associated with his back disability or other issues such as muscle spasm, weakness, or atrophy.  The majority of the records during this span related to the Veteran's back disability are the Veteran receiving medication refills.  

Absent evidence of unfavorable ankylosis of the thoracolumbar spine, the higher 50 percent rating is not warranted.  

The Board considered evaluating the Veteran's back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, but finds this criteria inapplicable in the present case.  Based on the examinations, the nature of the Veteran's back disability has not involved any incapacitating episodes at any point in the appeal period to warrant evaluation under this standard.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Although the Veteran may voluntarily choose to rest during flare-ups, this does not meet the regulatory definition.

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  However, there have been no other reports of other disabilities associated with the back disability to warrant an expansion of the Veteran's claim to other diagnostic codes.  

With a finding that the Veteran is not entitled to a higher rating under the schedular criteria, the Board evaluated the Veteran's service connected disability under the extraschedular process.  A decision of this matter will take place in Section IV after the Board completes its discussion of the Veteran's increased rating for tinea cruis. 

III.  Tinea Cruis

The Veteran has a history of tinea cruis defined as jock itch.  ZN v. Brown, 6 Vet. App. 183, 185 (1994).  Characteristics of the disorder include "circumscribed pruritic lesions with raised erythematous margins and thin dry scaling." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1929 (32nd ed. 2012).  The Veteran currently has a noncompensable rating, but asserts entitlement to a compensable rating.  

This disability is rated under Diagnostic Code 7806 for dermatitis or eczema.  There is no specific diagnostic code for tinea cruis, so it is rated under an analogous code.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The highest schedular rating of 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis

The Veteran's service-connected tinea cruis is not severe enough to warrant a compensable rating.  As noted above, the next highest rating of 10 percent requires that the skin disability cover at least 5 percent but no more than 20 percent of the entire body, or if corticosteroids or other immunosuppressive drugs are used for less than 6 weeks over the past 12-months.  Presently, the record demonstrates no active tinea cruis.  

The Veteran first had tinea cruis during service in 1967.  During the appeal period, the first occurrence of tinea cruis was in March 2011.  The Veteran visited VA's dermatology clinic.  Cultures taken from the Veteran's groin were positive for tinea cruis.  He was prescribed a trial of Lamisil, an antifungal medication used to treat a variety of skin disorders, a drug not considered to be a corticosteroid.  

In March 2011, the Veteran underwent a VA C & P skin examination.  The examiner noted that the affected area amounted to 2.9 percent of the Veteran's body, well below the five percent threshold required for a higher 10 percent rating. Only 0.2 percent of the body service area had noticeable flaking with crust-like scaling in the groin area considered to be mild by the examiner.  

In February 2013, VA was presented with a second opportunity it evaluate the Veteran's tinea cruis after the Board's second remand of the claim.  The February 2013 examiner noted that the tinea cruis affected less than 5 percent of the Veteran's body.  The groin skin had a normal appearance with minimal dark brown skin.  Additionally, no active rash, lesion or other skin deficiencies were seen nor complained of by the Veteran during examination.  

The Veteran continued dermatological treatment through 2013, but the Veteran's complaints focused on conditions affecting his back, scalp and face unrelated to the tinea cruis. For example, during an October 2013 evaluation, the Veteran did not complain of any irritations of the groin area and/or the spreading of the disorder to other portions of his body.  Accordingly, a higher 10 percent rating is not warranted.  

The Board also contemplated whether any separate evaluations are applicable here for the Veteran's service-connected groin skin disability.  However, there have been no other reports of other disabilities associated with this disability to warrant consideration of additional diagnostic codes.    

IV.  Extraschedular Considerations 

With the highest schedular rating assigned to each service-connected disability, the Board considered whether referral for an extraschedular rating is appropriate.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's back disability has manifested in low and mid-back pain, limitations in prolonged standing, walking and sitting, and limited range of motion.  The schedular criteria for rating the back disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back disorder to the rating schedule, the degree of disability throughout the entire appeals period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

Turning to the Veteran's service-connected tinea cruis, the Veteran contends that this disability causes irritation in the groin area due to a rash.  The Board finds the schedular rating contemplates the symptoms alleged by the Veteran.  The rating contemplates the coverage of the affected area, and the level of treatment needed for the disorder, which is proportional to the severity of the disease.  The Veteran has no active evidence of the disease and even without active disease, the covered area amounts to less than 5 percent of his body mass.  

Even if the Board was convinced that this evidence was sufficient to warrant review of the second step for both service connected disabilities, the Veteran's claim for extraschedular consideration still fails.  

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to either the back disability or the tinea cruis.  The record demonstrates regular follow-up appointments with treating physicians and dermatologists for over 6 years from 2006 to 2013 without evidence of any hospitalizations.  The most extensive treatment the Veteran has had involving his back is an epidural injection, which although somewhat surgical in nature, did not require any overnight hospitalizations.  The Veteran has only received topical creams related to the tinea cruis.  

Additionally, the Veteran has not faced marked interference in employment due to either service-connected disability.  The Veteran last worked in December 1998 as a mail processor, according to a October 2001 VA Form 21-8940, an application for increased compensation based on unemployability.  The Veteran has never claimed unemployability due to tinea cruis, and no examiner has deemed this disability as causing interference in employment.  Accordingly, the Board focused its attention on the service-connected back disability, a disability the Veteran has claimed as a causing a marked interference in employability.  

While the Board recognizes the limitations caused by the Veteran's back disability including decreased concentration due to pain, decreased range of motion, he was not deemed disabled from his prior job due to his back disability, but rather a presently non-service connected neck and shoulder disability.  The Veteran received disability retirement from the Office of Personnel Management in March 2000 due to these conditions only, and not his back disability.  The OPM adjudicators specifically stated in their opinion that there was insufficient evidence to conclude the back disability interfered with the Veteran's ability to process mail for the United States Postal Service.  

Additionally, per the record, the Veteran has been able to maintain physical fitness activity such as swimming and lifting weights three times per week which is indicative of a greater physical ability than claimed.  Additionally, the February 2011 C&P examiner noted that the Veteran exhibited only mild difficulties in recreational activities, the ability to complete chores, among other activities.  This finding in conjunction with the Veteran's continued independence in activities of daily living into present day leads the Board to find no marked interference in employability due to his back disability.  

Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) for either service-connected disability on appeal is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


V.  TDIU 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Analysis

The Veteran fails to meet the schedular requirement for a TDIU.  The Veteran has two service-connected disabilities.  Although his back disability has been rated at 40 percent consistent with the regulations, he fails to have an additional disability to have a combined rating of 70 percent.  The Veteran's tinea cruis has a zero percent rating.   With the Veteran failing to meet the schedular requirements of a TDIU, the Board evaluated the Veteran's claim on an extraschedular basis.  

As noted above, referral to the Director of Compensation is dependent on whether the Veteran's service-connected disabilities, singly and/or in combination, preclude him from engaging in substantially gainful employment in light of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Education and Work Experience

The Veteran has obtained an Associate's Degree.  He also has nearly 20 years of work experience from February 1981 to December 1998 as a full-time mail processor for the United States Postal Service.  The Veteran reported earning approximately $5,800 per month.  He reported to VA that he attempted to look for work for two years following his departure and prior to his approval for disability retirement in March 2000, but was unsuccessful.  

Impact of Service-Connected Disabilities on Employability

Back Disability

Over the course of the Veteran's treating history, he contends that he is unable to sit, stand and walk for prolonged periods due to his back disability.  He also contends losses in concentration due to pain and decreased range of motion.  As discussed in the extraschedular portion of the decision, the Veteran was not found disabled due to symptoms of his back disability, but rather non-service connected neck and shoulder disabilities.  The decision noted he had had neck and shoulder pain since 1985 which had worsened, and even though he had performed in a light duty position, he was no longer able to do so.     

Presently, the Veteran continues to have limitations due to his back, but per the record, is able to perform a number of activities of daily living including taking care of his needs - bathing and dressing.  He is also able to engage in physical activity such as swimming and weight lifting, which is contrary to an inability to engage in work of any kind.  The Board finds that the back disability causes physical limitations, but does not preclude the Veteran's ability to engage in employment taking into account the physical limitations noted in the record.  

The Board also examined the Veteran's treatment for this disability including any medications to ascertain any associated limitations and possible impact on the Veteran's employability, but found none.  The Veteran takes non-narcotic and narcotic pain medications, but has not exhibited any negative side effects interfering in the Veteran's cognitive ability.  

In light of his education, work experience and no cognitive deficits, the Veteran would be able to pursue a wide range of employment opportunities taking into account his service connected back disability which would likely include sedentary work with minimal exertional activities.


Tinea Cruis Disability 

The Veteran has not reported any specific limitations related to this disability and his employability.  Notwithstanding, the Board had the Veteran's groin condition evaluated specifically in February 2013.  The examiner opined that the skin disorder had no effect on the Veteran's employability based on the medical evidence.  The Board concurs with this finding.  Ultimately, this service-connected disability places no limitation on the Veteran's employability.  

Based on the foregoing the Board finds the evidence suggests that the Veteran is currently disabled, he is not disabled on the basis of his service connected disabilities.  Accordingly the Veteran's claim for TDIU is denied.

VI.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini, supra.  Here, full VCAA notice occurred prior to RO's initial adjudicatory action in January 2006 and March 2006 notices.  Therefore, supplementary notice was provided in a September 2009 letter, following the Board's first remand.  As for the inferred TDIU claim, notice was provided in September 2010, following the Board's second remand.  The claims have been readjudicated, most recently in a 2013 supplemental statement of the case.  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  The VA received the Veteran's service treatment records, service personnel records, and all post-service treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded multiple VA examinations for his service-connected back disability in February 2006, September 2009, and February 2011, and service-connected tinea cruis in February 2006, March 2011, February 2013.  The examiners, medical professionals, performed their examinations and provided the Board with sufficient information to rate the Veteran's disabilities.  Any issues with exam adequacy were cured with subsequent examinations of record on remand by the Board.  Therefore, the Board finds that the examinations were adequate and contain sufficient information to decide the issues.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Additionally, the record was supplemented with VA treatment record from 2006 through 2013, which provided additional guidance of the severity of the Veteran's service-connected disabilities.  

The representative has requested that the portion of the claim related to the Veteran's back disability be remanded for a new examination, arguing that the February 2011 exam is now "too old."  The Board disagrees.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  The Veteran has not expressly contended that his condition has gotten worse since the last VA examination was conducted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  The Veteran's description of his symptoms does not suggest a worsening of his condition since the February 2011 VA examination.  Additionally, the medical evidence that post-dates the February 2011 examination suggests that Veteran's condition has not changed.  Thus, the Board finds there is no duty to provide another examination or a medical opinion.  

With all relevant documentation obtained, the Board finds that no further development is required. 



ORDER

A rating in excess of 40 percent for service connected degenerative disc disease of the thoracic spine is denied.  

A compensable rating for service-connected tinea cruis is denied.

TDIU is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


